Citation Nr: 0819083	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-35 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for sterility.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).  A June 2005 rating decision denied entitlement to 
service connection for prostate cancer due to exposure to 
ionized radiation.  In an October 2005 rating decision, 
entitlement to service connection for sterility was denied.  
A July 2006 rating decision continued the denial of 
entitlement to service connection for prostate cancer as 
secondary to the service-connected removal of sebaceous cyst 
left testicle.  

In a statement forwarded to the RO by the veteran's 
Congressman in August 2007, the veteran raised a claim for 
service connection for heart disease.  This matter has not 
yet been adjudicated, and is referred to the agency of 
original jurisdiction (AOJ) for such adjudication.

In a May 2008 statement, the veteran's representative 
appeared to make a claim for entitlement to an increased 
rating in excess of 0 percent for the veteran's service-
connected removal of sebaceous cyst, left testicle.  This 
matter is also referred to the AOJ for initial adjudication.

The issue of entitlement to service connection for prostate 
cancer to include herbicide exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The veteran's sterility is not related to a disease or injury 
in service, or to a service-connected disorder.



CONCLUSION OF LAW

Current sterility was not incurred in, nor aggravated by, 
military service, cannot be presumed to have been so 
incurred, nor is it secondary to any service- connected 
disability.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

In a letter issued in June 2005, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection on both direct and secondary bases.  This letter 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status, the June 
2005 letter contained notice on the second and third Dingess 
elements.  He did not receive notice on the effective date 
and rating elements with regard to the sterility claim.  A 
procedural or substantive error is prejudicial when the error 
affects a substantial right that a statutory or regulatory 
provision was designed to protect. See McDonough Power Equip. 
v. Greenwood, 464 U.S. 548, 553 (1984).  Such an error 
affects the essential fairness of the adjudication. Id.; see 
Parker v. Brown, 9 Vet. App. 476 (1996); see also Intercargo 
Ins. Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing her meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  Despite the timing deficiency 
with regard to the VCAA notice, she was given ample 
opportunity to provide the necessary evidence to support her 
claim.  She thus, had a meaningful opportunity to 
participate, and was not prejudiced.   

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claim for 
service connection.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  

To date, VA has not afforded the veteran a VA examination, or 
obtained a medical opinion regarding his claimed sterility 
disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case there is no competent evidence that 
current sterility may be related to service or to a service 
connected disability.  The veteran has not reported a 
continuity of symptomatology extending from service, and no 
competent opinion links current sterility to service or to a 
service connected disability.  For these reasons, an 
examination or opinion is not necessary.  Cf. McLendon v. 
Nicholson, 20 Vet App 79 (2006).

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established by medical evidence 
created prior to the aggravation.  38 C.F.R. § 3.310(b) 
(effective October 7, 2006).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Ciruit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The change to 38 C.F.R. § 3.310 appears to have retroactive 
effects.  To the extent the veteran contends that service 
connection is warranted on the basis of aggravation by the 
service connected sebaceous cyst residuals, the Board will 
apply the old version of the regulation.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records make no mention of 
sterility or infertility.   However, he was treated for a 
sebaceous cyst in the left groin area which was removed in 
October 3, 1961.  The veteran was granted service connection 
for this condition in a June 2005 rating decision.

In a June 2005 statement, the veteran claimed that he was 
exposed to radiation while at the Vieques, Puerto Rico 
bombing range where he was stationed from March 1960 to 
January 1961.  The veteran stated that he was never able to 
have children and was married twice for a total of over 40 
years.

In June 2004 the veteran presented to Greenville Urology for 
a new patient consultation.  Dr. David Rice noted that the 
veteran did not have any children as he could not get his 
wife pregnant.  Dr. Rice also noted that the veteran had some 
component of erection problems.

In November 2004 the veteran presented to the Cancer Center 
of the Carolinas.  The diagnosis was prostate cancer.  There 
were no references concerning the veteran's sterility.

In a May 2008 Written Brief Presentation, the veteran's 
representative noted that the veteran's lack of children 
despite being married to two women over different time 
periods was an observable symptom of possible sterility.  The 
representative argued that the veteran's service connected 
sebaceous cyst problem or the veteran's possible exposure to 
chemical or environmental hazards in service could have 
contributed to the veteran's sterility.

Analysis

There is evidence of current sterility.  The veteran has not, 
however, reported sterility problems in service, and there is 
no competent evidence linking sterility to a disease or 
injury in service.  The preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection on a direct basis.

Service connection in this case could potentially be granted 
as secondary to the veteran's service-connected removal of 
sebaceous cyst left testicle, and on a presumptive basis, as 
the result of herbicide exposure or radiation exposure.  
However, the medical evidence of record does not support a 
finding of service connection on any of these grounds.  

The veteran claims that his sterility was caused by his 
service connected sebaceous cyst left testicle.  

However, even assuming that there is a confirmed diagnosis of 
sterility, there is no competent opinion relating the 
veteran's sterility to the service connected sebaceous cyst 
left testicle.

The only evidence that there is a relationship between the 
veteran's sterility and his service-connected sebaceous cyst 
left testicle consists of the veteran's contentions.  The 
veteran, however, is a lay person.  Lay persons are generally 
not competent to express opinions as to medical causation.  
Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. Jul. 3, 
2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The record contains no other evidence that sterility was 
caused or permanently aggravated by service connected 
sebaceous cyst left testicle.

Although the veteran is also claiming service connection for 
prostate cancer, there is no indication that he had any 
treatment for that disease that could cause sterility.  In 
this regard he has not been treated with surgery.

Regarding the contention that sterility may have been a 
result of herbicide exposure, service connection also cannot 
be granted on a presumptive basis, as due to herbicide 
exposure, because sterility and infertility are not diseases 
listed under 38 C.F.R. § 3.309(e).  Conversely, in August 
1996, the Secretary of Veterans Affairs determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for abnormal 
sperm parameters or infertility.  See Disease Not Associated 
with Certain Herbicide Agents, 61 Fed. Reg. 41,442 (Aug. 8, 
1996).  Accordingly, the veteran's claim for service 
connection, as on a presumptive basis, must be denied as a 
matter of law.  

Regarding the veteran's contention that sterility may have 
been a result of radiation exposure, service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.   See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

Sterility is not a disease listed in § 3.309(d) or 
§ 3.311(b)(2).  Service connection, therefore, cannot be 
established on the first two bases noted in Davis.

When, as here, a claim is based on a disease other than one 
of those listed in § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of § 3.311 provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4) (2007).  While 
the veteran has submitted material from the internet 
regarding Agent Orange exposure at Vieques, Puerto Rico, this 
material does not state that sterility is a radiogenic 
disease or link sterility to herbicide exposure.  
Accordingly, the Board finds that the provisions of § 3.311 
do not apply. 

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sterility is denied.


REMAND

While prostate cancer is not a presumptive disorder under 38 
C.F.R. § 3.309(d) based on in-service ionizing radiation 
exposure, it is a radiogenic disease under 38 C.F.R. § 3.311.  
The RO has been unable to obtain any evidence from the 
service department showing radiation exposure.

The veteran also asserts that he developed prostate cancer as 
a result of exposure to herbicides while on active duty at 
the Vieques, Puerto Rico bombing range, where he was 
stationed from March 1960 to January 1961.  

The veteran submitted internet articles that suggest that 
Vieques, Puerto Rico may have been used for testing Agent 
Orange prior to its use in Vietnam.  The veteran's personal 
records note that he was stationed in Vieques from November 
1960 to January 1961.   

The RO requested the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141).  However, 
there is no indication in the veteran's claims file that the 
Department of Defense (DoD) herbicide inventory was checked 
for information relating to Agent Orange and Vieques.  Given 
the above, the case is remanded for further development 
regarding the veteran's claimed exposure to Agent Orange in 
Vieques, Puerto Rico.  Specifically, a search of the DoD 
herbicide inventory or other appropriate sources should be 
made for information about testing of herbicides such as 
Agent Orange in Vieques, Puerto Rico prior to or during the 
veteran's service. 

Accordingly, the case is REMANDED for the following action:

1.  The attempt to verify if the veteran 
could have been exposed to Agent Orange 
or any other herbicide in Vieques, Puerto 
Rico should be made following established 
procedures.  The agency of original 
jurisdiction (AOJ) should specifically 
request a review of DoD's inventory of 
herbicide operations, and any other 
applicable provisions, to determine 
whether herbicides were used or tested in 
Vieques, Puerto Rico as alleged.  All 
requests and relevant documentation 
should be associated with the veteran's 
claims folder.

2.  If any benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the atter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


